Citation Nr: 1450598	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  12-20 981A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for hypertension.

2.  Entitlement to an initial compensable rating for atopic dermatitis.

3.  Entitlement to an initial rating in excess of 20 percent for degenerative arthritis of the lumbar spine.

4.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the right knee.

5.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to February 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 and March 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In the March 2010 rating decision, the RO determined there was clear and unmistakable evidence (CUE) in the May 2008 rating decision for the service-connected degenerative arthritis of the lumbar spine.  The RO increased the disability rating to 20 percent, effective March 1, 2008.  Since the 20 percent disability rating is not the maximum benefit available for this claim, the appeal continues for the entire initial rating period on appeal.

In July 2013, the Veteran testified at a Board hearing held before the undersigned Veterans Law Judge in Houston, Texas.  A copy of the transcript is of record.  The record was held open for 60 days, and the Veteran submitted additional VA treatment records and a drawing of the affected areas of the service-connected atopic dermatitis immediately following the hearing.  They also provided a waiver of the RO's initial consideration of the evidence.

With regard to the issue of entitlement to an initial rating in excess of 10 percent for hypertension, the Veteran did not file a VA Form 9 (Appeal to the Board) in response to the March 2010 Statement of the Case for this issue.  Nevertheless, there is no indication that the RO closed the case for failure to file a timely substantive appeal because the RO certified this issue to the Board in a May 2013 VA Form 8 (Certification of Appeal).  See Percy v. Shinseki, 23 Vet. App. 37, 42-45 (2009).  

The issue of entitlement to a clothing allowance related to service-connected atopic dermatitis was raised at the July 2013 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issues of an initial compensable rating for atopic dermatitis, an initial rating in excess of 20 percent for degenerative arthritis of the lumbar spine, and an initial rating in excess of 10 percent for degenerative arthritis of the right and left knees are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the July 2013 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to withdraw his appeal for the issue of an initial rating in excess of 10 percent for hypertension.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran for an initial rating in excess of 10 percent for hypertension have been met. 38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn at any time before the Board promulgates a decision and must be in writing except for appeals withdrawn on the record at a hearing.  38 C.F.R. § 20.204.

At the July 2013 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to withdraw the issue of entitlement to an initial rating in excess of 10 percent for hypertension.  As he has withdrawn his appeal as to the stated issue, there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on this issue, and it is dismissed.


ORDER

The appeal for entitlement to an initial rating in excess of 10 percent for hypertension is dismissed.


REMAND

The service-connected atopic dermatitis is rated as noncompensable (0 percent) for use of topical therapy and less than 5 percent of the entire body and exposed areas affected, as documented at the April 2008 and February 2010 VA examinations.  The Veteran complained of itching and burning sensations and use of topical therapy treatment.  The VA examiners noted 0 percent of exposed areas affected and less than 5 percent of the entire body affected by the atopic dermatitis, which included the Veteran's arms, forearms, and right wrist.

Since the February 2010 VA examination, August 2010 and September 2010 VA outpatient treatment records for the skin disability revealed additional areas of exposure, to include the bilateral upper extremities, chest, wrist, shoulders, and back.  It was specifically noted that the Veteran's face, scalp, and bilateral lower extremities were not affected by his atopic dermatitis.  Moreover, at the July 2013 Board hearing, he testified as to additional areas of exposure, to include his abdomen, stomach area, buttocks, and head.  The Veteran also reiterated that he has been prescribed medication, as instructed to apply to his chest, legs, and upper extremities.

The service-connected degenerative arthritis of the lumbar spine is rated as 20 percent disabling for limited forward flexion to 55 degrees, as documented at the April 2008 VA examination.  At that examination, the Veteran complained of stiffness and constant pain and reported no incapacitation or treatment for the lumbar spine.  The VA examiner noted no findings of muscle spasm, radiating pain on movement, tenderness, or ankyloses, and straight leg raise testing of the bilateral lower extremities was negative.

Since the April 2008 VA examination, an August 2011 VA treatment record listed back spasms under the Veteran's primary medical history.  At the July 2013 Board hearing, the Veteran testified that his symptomatology has worsened since the last examination with constant pain on the right side, pain radiating down his right leg to the hamstring area, and numbness in his left leg when he attempts to go for a walk.  He also reported having muscle spasms, increased difficulty with bending over, sometimes getting stuck in a position because his back gives out, and worsening range of motion throughout the day.

The service-connected degenerative arthritis of the right and left knees are each rated as 10 percent disabling based on x-ray evidence of degenerative arthritis, as documented by April 2008 diagnostic results.  At the April 2008 VA examination, the Veteran complained of weakness and constant pain in the knees and indicated that he did not seek any treatment.  He demonstrated bilateral tenderness and full bilateral range of motion, and stability tests were within normal limits.  At the February 2010 VA examination, the Veteran reported increased pain, especially with stairs, and use of nonsteroidal anti-inflammatory drugs (NSAIDs) for his knees.  Clinical findings still showed full bilateral range of motion and negative Lachman and McMurray test results.

Since the February 2010 VA examination, the Veteran testified at the July 2013 Board hearing that he experiences swelling, stiffness, and occasional incapacitating exacerbations due to his knees.  Specifically, he has to stretch every morning, uses a flexible work schedule to rest his knees, and directly attends to his knees after work due to fatigue with prescribed cream and Ibuprofen.  He is also reportedly seeking to obtain knee braces for stability.

Based on the foregoing, the Board finds that additional VA examinations are necessary to ascertain the current severity and manifestations of these service-connected disabilities.  While a new examination is not required simply because of the time that has passed since the last examination, VA's General Counsel has interpreted that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  Such has been shown in this case by the evidence noted above.  See 38 C.F.R. § 3.327(a) (2014); Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his atopic dermatitis, degenerative arthritis of the lumbar spine, and degenerative arthritis of the knees.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also obtain any outstanding, relevant VA medical records.

2.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service- connected atopic dermatitis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected skin disability.

The examiner should report all signs and symptoms necessary for rating the Veteran's skin disability under the rating criteria.  In particular, the examiner should provide a percentage of the entire body affected and a percentage of the exposed areas affected by the Veteran's atopic dermatitis.  In so doing, the examiner should consider the Veteran's July 2013 hearing testimony regarding the increase of his exposed areas affected.  

The examiner should also state whether the Veteran uses topical and/or systemic therapy, and if so, for how long in a 12-month period.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service- connected degenerative arthritis of the lumbar spine.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected lumbar spine disability. 

The examiner should report all signs and symptoms necessary for rating the Veteran's back disability under the rating criteria.  In particular, the examiner should provide the range of motion of the thoracolumbar spine in degrees and state whether there is any form of ankylosis.  The examiner should also state the total duration of incapacitating episodes over the past 12 months.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion). 

In addition, the examiner should identify and describe all neurological manifestations of the service-connected spine disability.  In so doing, the examiner should consider the Veteran's July 2013 hearing testimony regarding his neurological symptoms in his lower extremities.  

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service- connected degenerative arthritis of the right and left knees.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected knee disabilities. 

The examiner should report all signs and symptoms necessary for rating the Veteran's knee disabilities under the rating criteria.  In particular, the examiner should provide the range of motion of each knee in degrees indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or, the symptomatic removal of semilunar cartilage.  He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.  The examiner should further state whether there is any malunion or nonunion of the tibia and fibula.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion). 

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

6.  When the development has been completed, the issues on appeal should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


